Notice of Allowance
Response to Arguments
Applicant’s arguments, filed 7/28/2022, and current amendments overcome the rejection of claims under U.S.C. 103. Therefore these rejections have been withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  
The closest prior art of record Watanachote (“Watanachote”, US 20170032021) in view of Chung et al (“Chung”, US 10182024) does not teach a method for filtering stream chat messages, the method comprising: storing a plurality of predetermined conditions in memory, the predetermined conditions associated with a stream; receiving one or more messages from a plurality of user accounts participating in a chat session associated with the stream, wherein the messages are aggregated in an aggregated level of the chat session included in a display with the stream; detecting a section trigger in accordance with the predetermined conditions, wherein the section trigger is associated with one or more filtering attributes; filtering the aggregated messages based on the one or more filtering attributes, wherein a filtered subset of the aggregated messages is identified as meeting the one or more filtering attributes; identifying a first subset of the user accounts that originated the messages in the filtered subset; creating a section level associated with the chat session based on the section trigger; adding the identified subset of user accounts to the created section level based on the messages in the filtered subset originating from the added user accounts; generating an updated display that includes the stream and the section level accessible to the added user accounts, wherein the displayed section level includes one or more subsequent messages from the added user accounts; and generating a section action for display in the aggregated level of the stream based on an accumulated input by at least a second subset of user accounts in the created section level meeting a predetermined threshold, wherein an identifier of the created section level appears in association with the section action within the displayed aggregated level.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Therefore, Claims 1-27 are allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ninoles et al (US 20180139257), Abstract - Systems and methods to provide adaptable live video game streaming can include one or more servers selecting a video game stream from a plurality of video game streams associated with distinct viewpoints of an online game, and transmitting a first plurality of video game frames of the selected video game stream to a live streaming system for streaming to a plurality of client devices. The server(s) can receive feedback data from the plurality of client devices, and analyze the feedback data to determine an aggregate user interest in a portion of video game content associated with the online game. The server(s) can transmit a second plurality of video game frames associated with the portion of video game content to the live streaming system for streaming to the client devices. 
Clowes et al (US 20090286604), Abstract - A live commentary experience is provided to a plurality of users participating in a multiplayer game hosted by a gaming service. A live output stream comprising live commentary on the game play is providing by a human being from the gaming service. A gaming device determines which of three types of commentary--pre-recorded game commentary, periodic commentary and live commentary from a human being--to provide to the user for a live commentary experience.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Raqiul A. Choudhury

/R.A.C./Examiner, Art Unit 2444                                                                                                                                                                                             

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444